Citation Nr: 0638321	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability 
evaluation of a panic disorder with agoraphobia and post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a disability evaluation in excess of 50 
percent disabling for a panic disorder with agoraphobia and 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from March 
1986 to October 1996, and 3 years, 9 months and 29 days of 
prior active service.

This appeal comes before the Board from a February 1999 
rating decision that reduced an evaluation of panic disorder 
with agoraphobia and PTSD from 50 percent to 30 percent, 
after notifying the veteran of a proposed reduction in the 
December 1998 rating.  The veteran is not noted to have 
requested a hearing until after the reduction was in effect.  

The Board notes that the RO's February 1999 rating decision 
was initiated by the veteran's May 1997 claim for service 
connection for PTSD.  Service connection was granted for 
PTSD, which was then evaluated as part and parcel of the 
already service-connected panic disorder with agoraphobia in 
the same December 1998 rating decision that proposed 
reduction of these psychiatric disorders, an increased 
initial rating for PTSD was implicitly denied within the RO's 
February 1999 action that effectuated the proposed reduction.  
This issue is inextricably-intertwined with the issue of 
entitlement to a restoration of his 50 percent rating, and as 
such, has been perfected on appeal for review by the Board.  
The representative has mentioned the criteria for the next 
higher rating above 50 percent, a 70 percent rating, further 
confirming the desire for a higher rating above and beyond 
restoration.  However, because these issues involve, at least 
in part, separate regulations, they have been listed 
separately for clarity.

In January 2006 the Board disposed of other issues on appeal 
and remanded the remaining matter for further development.  
The case is now returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The overall medical evidence of record demonstrates no 
actual improvement in the veteran's service-connected panic 
disorder with agoraphobia and PTSD.

2.  The veteran's service-connected panic disorder with 
agoraphobia and PTSD is currently shown to be manifested by 
such symptoms as sleep difficulties, nervousness, 
irritability, tension and isolation and most recent 
stabilized Global Assessment of Functioning (GAF) scores 
attributable to PTSD of 55 to 60 and has been found by 
medical evidence to only cause occupational and social 
impairment with reduced reliability and productivity due to 
his symptoms.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent disability 
rating for service-connected panic disorder with agoraphobia 
and PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.344, 
4.13, 4.71a, Diagnostic Code 9411, 9412 (2006).

2.  The criteria for a rating in excess of 50 percent 
disabling for service-connected panic disorder with 
agoraphobia and PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411, 9412 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
January 1998.  After denying the issues on appeal, the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
the August 2004 AMC letter, which included notice of the 
requirements to an increased rating, and of the reasons for 
the denial of his claim, of his and VA's respective duties, 
and he was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.  
Although the criteria for entitlement to a restoration of a 
50 percent rating was not set forth in any duty to assist 
letter, the veteran is not prejudiced as this issue is being 
granted.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA, Social Security and private records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including VA examinations 
of the claimed conditions the most recent psychiatric 
examination report of February 2006 provides a recent 
assessment of the veteran's condition based on examination of 
the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish an earlier effective 
date in a September 2006 letter.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Restoration and Increased Rating

As a preliminary matter, the Board notes that the veteran has 
appealed only the reduction of the evaluation for a panic 
disorder with agoraphobia and PTSD.  The veteran does not 
contend, and the evidence does not reflect, noncompliance 
with the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e) (requiring, inter alia, notification of 
the proposed reduction in evaluation, a statement of the 
facts and reasons for such reduction, and an opportunity to 
submit evidence against a proposed reduction).  In this case 
the RO proposed to reduce the evaluation of his service-
connected psychiatric disorders in a December 1998 rating 
decision, with notice sent the same month.  The RO then 
reduced the evaluation 60 days later in February 1999.  
Therefore, the Board will focus only upon the propriety of 
the reduction, and (given the submission of post-reduction 
evidence in connection with the restoration question during 
the pendency of the appeal) whether, since the effective date 
of the reduction, the record presents a basis for a higher 
evaluation.

Rating reductions are governed by the provisions of 38 C.F.R. 
§ 3.344 (2006).  After the veteran filed an original claim 
for service connection in January 1997, the RO granted 
service connection for a panic disorder with agoraphobia in a 
February 1997 rating decision that assigned an initial 50 
percent rating.  Thereafter, in a December 1998 rating 
decision, he was granted service connection for PTSD, which 
was then evaluated as part of his service-connected panic 
disorder with agoraphobia.  This same rating decision 
proposed a reduction of his service connected psychiatric 
disorders from 50 percent disabling to 30 percent disabling.  
Thereafter the February 1999 rating decision reduced his 
service-connected psychiatric disorders from 50 percent to 30 
percent disabling effective May 1, 1999.  

Accordingly, the ratings were not in effect for five years or 
more and the provisions in sections 3.344(a) and (b) are not 
applicable.  38 C.F.R. § 3.344(c).  The requirements set 
forth in section 3.344(c) provide that for disabilities which 
have not become stabilized and are likely to improve, 
reexaminations disclosing improvement in the disability will 
warrant a reduction in the rating.  38 C.F.R. 
§ 3.344(c).

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Court has interpreted the 
provisions of 38 C.F.R. § 4.13 (2006) to require that in any 
evaluation reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (2001) provide that in any 
evaluation-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement in a disability actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. 
§ 3.344(c) (2006) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether 
there is improvement.

Rating agencies will handle cases affected by changes in 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown, supra.  Consequently, the 
central question here is whether there was material 
improvement in the veteran's psychiatric disabilities and 
that such improvement was sustained in order to warrant a 
reduction in compensation benefits.  See Kitchens; Brown, 
supra.

The reduction apparently was based on the findings by the RO 
that the veteran's service-connected panic disorder with 
agoraphobia and PTSD had improved to the point that they were 
only 30 percent disabling.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2006) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD or panic disorder with agoraphobia are rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Codes 9411, 9412.  38 C.F.R. § 4.130 (2006).  These criteria 
contemplate that the rating sought to be restored by the 
veteran, a 50 percent evaluation, is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The 30 percent rating currently in effect is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Should 
the 50 percent rating be restored, the next higher rating, a 
70 percent evaluation, is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  The record reflects the 
veteran's GAF scores to have fluctuated from a low of 27 in 
May 2004 to 70 in the June 1998 examination.  Otherwise the 
scores generally were between 55 and 60.  Scores of 61 to 70 
are indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores of 51-60 involve moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id. Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

Service medical records reflect that the veteran was injured 
in an aircraft accident in which he was thrown against the 
ceiling due to severe turbulence and received fractures to 
two vertebrae in September 1995.  After this, he was treated 
for an incident of hyperventilation in October 1995.  In 
January 1996 he was referred for evaluation and treatment of 
anxiety symptoms.  He reported his first panic attack in 1992 
while in fire fighting school and a next attack during a 
drill aboard ship.  Thereafter he didn't have another attack 
until the September 1995 accident.  He had some residual 
general anxiety symptoms but nothing severe until the 
accident.  He reported no prior history of psychiatric 
treatment or symptoms.  His objective examination was normal 
except that he took an occasional gasp of breath, with his 
affect congruent and his mood anxious.  He had no prior 
history or evidence of psychosis, suicidal ideations, 
homicidal ideations or cognitive impairment.  He was 
diagnosed with Axis I panic disorder with mild agoraphobia.  
He also was said to have a PTSD response which may constitute 
a separate diagnosis aggravating underlying panic disorder.  
No Axis II diagnosis was given.  Treatment plan included 
psychiatric follow up.  In February 1996 he reported some 
reduction in anxiety since starting Klonopin and Paxil and 
denied PTSD symptoms.  He was assessed with a panic disorder, 
and generalized anxiety disorder.  He was deemed unfit for 
duty.   

The report of a July 1998 VA examination revealed the veteran 
to deny any physical, mental or emotional abuse as a child.  
He dropped out of school in the 11th grade and got a GED in 
service in 1991.  He had a history of assault charges in high 
school stemming from an altercation with a teacher.  He began 
receiving psychiatric treatment in December 1995, with no 
history of inpatient treatment.  His family history included 
a sister with agoraphobia.  He described that he was injured 
when the plane he was flying in hit turbulence and he slammed 
to the ceiling, fracturing two lumbar vertebrae.  He 
indicated that he thought the plane was going to crash.  He 
has difficulty flying and traveling since then.  He denied 
alcohol or drug problems.  

His subjective complaints indicated that he kept to himself.  
He described his energy level as "none" and his appetite 
was variable.  His concentration improved since he was taking 
medications.  He rode his bus to work.  He was too anxious to 
drive.  He had a panic attack watching a movie of a subway 
scene.  He did enjoy online chat rooms.  He said the only 
person he felt close to was himself.  He initially stated 
that he really does not think that things will get better, 
but when asked what he sees in his life 6 months from now, he 
stated he hoped for a better personal life.  He described 
himself as irritable at times.  He denied nightmares about 
the incident of the plane.  He denied auditory 
hallucinations, homicidal ideation and history of suicide 
attempt, although he admitted suicidal ideations.  He 
indicated he would not try to do it because of his daughter.  
He denied hyper startle response but admitted hypervigilance.  
He could not watch movies about people with mental illness 
and had difficult times watching movies with airplanes and 
travel.  When he experienced panic he said he begins to 
hyperventilate, his mouth becomes dry, his heart rate 
increases and he is unable to concentrate.  This can happen 8 
to 10 times a day in various degrees that can last up to 20 
minutes each time.  He denied symptoms consistent with mania.  
He endorsed difficulty with gambling with financial problems 
because of this.  He was not driving and this reduced his 
gambling.  

Objective examination revealed the veteran to be pleasant, 
well kept.  His speech was normal, his thoughts were goal 
oriented, his memory was intact.  He had no evidence of 
cognitive problems on testing.  His abstract thinking was 
intact.  His motor movements and affect did not display any 
change throughout the entire conversation, including his 
description of the airplane incident in service.  He was 
deemed capable of handling his funds.  His Axis I diagnosis 
was panic disorder with agoraphobia, PTSD and pathological 
gambling.  No Axis II diagnosis was given.  His GAF was 70 
and the highest GAF in the past year was 70.  This was based 
on the fact that he stated that some of his symptoms were 
better controlled on medications.  

VA records from August 1998 through September 1998 revealed 
that he was treated for psychiatric problems.  In August 1998 
he complained of harassment at work by a supervisor and he 
reacted by staying home and not wanting to go out.  He had a 
fairly bright affect with organized thoughts.  He downplayed 
his gambling problems and wanted a diagnosis of agoraphobia 
but it was unclear how much he was actually having anxiety 
attacks.  He wanted the doctor to excuse his time off from 
work, which the doctor would not do.  The impression was 
panic disorder not otherwise specified (NOS) and personality 
disorder NOS.  He was noted to demonstrate difficulty taking 
responsibility for his own actions including attending 
treatment sessions and was felt to only come to this 
psychiatrist when he wanted a written excuse.  In September 
1998 he was still not at work, citing harassment.  He was 
staying home often and reported being depressed about 
problems with a woman in another state.  He mentioned brief 
suicidal ideations recently, but pushed it out of his mind.  
At the same time, he's talked about this he was smiling and 
laughing.  The same diagnosis as in August 1998 was given, 
with the added diagnosis of pathological gambling.  

By December 1998 he had not worked since September and was 
angry about having gotten his service-connected benefits 
decreased.  He also talked about how his employer, the VA and 
his ex-wife "owe" him.  He was very preoccupied with 
getting paid.  He reported he rarely leaves house and gets 
too anxious around people.  However he seemed comfortable in 
the waiting room and was not anxious during meeting with his 
psychiatrist.  He stated he was depressed after getting the 
response by the VA and thought of shooting himself.  He chose 
not to because he wanted to "get back" at the VA.  There 
was no present suicidal or homicidal ideation.  He stated 
that he thinks every day about the airplane incident and was 
unable to fly secondary to anxiety.  He reported it was even 
hard to ride in a car.  He had the same diagnoses as in 
August 1998.  The doctor thought his symptoms did not fit the 
presentation and noted that he was clearly focused on getting 
disability benefits.  It was unclear if he actually had PTSD.  
A January 1999 treatment note from general psychiatric 
medicine noted the veteran to be with panic disorder and 
pathological gambling, with his sole purpose to be obtaining 
compensation from the VA and his employer.  He made a case 
for a diagnosis of PTSD from his service connected airplane 
injury and took issue with findings from the VA examination, 
including the absence of an emotional reaction to reporting 
the trauma.  This was present again.  He did recite other 
symptoms of PTSD including isolation, avoidance of reminders 
and intrusive thoughts.  None of this was objectively 
observable.  About his desire to seek compensation, he 
indicated that he wanted "revenge."  The diagnosis was 
unclear to this doctor.  The veteran did not report panic and 
he did not report avoidance of social contacts.  His vehement 
focus on compensation raised the question about the validity 
of his account.  

In February 1999 the veteran terminated treatment with the 
psychiatrist who was treating him prior to this time.  He was 
concerned about his transition with a new psychiatrist and 
feared that his beliefs about being entitled to better 
compensation by the VA would adversely affect his treatment 
by the VA.  The discussion was productive and the offer was 
made for him to apply for treatment with a PTSD program.  He 
showed no psychosis, suicidal or homicidal ideation.  In 
March 1999 he complained of feeling anxious several times 
daily.  He was evasive about panic attacks.  The diagnosis 
was unclear, he was not depressed and was clearly focused on 
getting disability.  He was not viewed as a reliable 
informant.  By May 1999 the veteran met with the psychiatrist 
who drafted the March 1999 treatment note and told him he 
wanted a different doctor.  In June 1999 the director of the 
outpatient program followed up on his request for another 
psychiatrist and noted the veteran's many complaints about 
the psychiatrist in question, who agreed that he and the 
veteran did not have the best rapport and it may be best to 
transfer his case.  The veteran did not have psychiatric 
treatment again until January 2000, although records from 
November 1999 revealed that he was receiving psychiatric 
medications.  

He saw a new psychiatrist in January 2000 with complaints of 
considering suicide over the holidays.  His girlfriend 
stopped him.  He admitted to a gambling problem.  He was 
noted to be asleep in the waiting room and was taking Prozac 
and Klonipin.  He complained of depression, and debts.  He 
did not get along with the past two psychiatrists because of 
conflicts of interest.  He did not get along with family 
members as they demanded payments for money lent to him.  He 
was upset that they did not call him over the holidays.  The 
diagnosis was personality disorder, NOS and pathological 
gambling.  Another January 2000 mental hygiene note revealed 
the veteran to cite 25 problems illustrating psychosocial 
"train wreck" level of dysfunction.  He complained of 
always being paranoid, always scared and of mood swings into 
rages.  He claimed to have PTSD.  He denied auditory 
hallucinations except for a buzzing sound in the ears.  There 
were no visual hallucinations.  He indicated that he once 
pulled a gun on his ex-wife.  He denied suicidal ideations.  
His medications were changed to Zyprexa.  Records from late 
January 2000 and February 2000 revealed that he said his 
energy increased after taking Zyprexa but now was complaining 
of tactile hallucinations and possible visual hallucinations.  
He was diagnosed in January 2000 with psychotic disorder NOS, 
and depressive disorder NOS.  He continued with tactile 
hallucinations and possible visual hallucinations up through 
March 2000.  He was also followed up for paranoia and 
suicidal ideations.  

The veteran testified at an April 2000 hearing that he was 
taking several medications for his service-connected 
psychiatric disabilities and that they made him groggy and 
barely able to function.  He indicated that he generally 
keeps to himself, has no friends and does not venture outside 
of his neighborhood.  He also testified that he has 
nightmares and flashbacks about the airplane incident and 
that he has problems riding in a car due to anxiety.  

In May 2000, he was very paranoid about his VA and Social 
Security denials and felt hurt by the recent lack of interest 
in his birthday.  He stayed in the house worrying about his 
disability situation or thinking about his father's 1989 
death.  He also heard various noises.  The impression was 
schizoaffective disorder.  A June 2000 mental health services 
record described the veteran as so self absorbed, paranoid 
and verbalized such depressive symptoms and hopelessness with 
regard to any positive actions on his part that this treating 
doctor considered him unemployable.  

The veteran underwent a VA field examination in June 2000 to 
confirm his total lack of interaction with the world outside 
his apartment.  An interview with his mother indicated that 
she knew he was afraid to fly since the service.  She said 
the veteran lived in her basement for 1 and 1/2 years after 
service until August 1998.  She claimed to have little 
contact with the veteran as he mostly stayed by himself in 
the basement.  She said the veteran would become hostile for 
no good reason and had not seen or talked to the veteran 
since February 2000.  The examiner also interviewed the 
veteran at his sparsely furnished apartment that he shared 
with a cat and a dog.  He said that a lady friend took him to 
VA appointments sometimes as he had no transportation.  She 
also helped him with his laundry and sometimes cooked for him 
when she came by to visit.  The veteran's neighbors described 
the veteran as a helpful neighbor and indicated that they got 
along with him.  One of the neighbors walked dogs sometimes 
with him, and indicated she enjoyed spending time with him.  
His lady friend described him as very much of a "homebody" 
and that he stayed in his neighborhood.  The field examiner 
concluded that apparently the veteran was not able to get 
along with his mother but does get along with people in his 
apartment complex and with his lady friend who worked at a 
nearby store.  

In September 2000 he was depressed and complained of auditory 
hallucinations.  He had recently broken up with his 
girlfriend as she could not deal with his mood swings.  He 
was isolating himself and was still diagnosed as 
schizoaffective disorder.  In October 2000 he complained of 
increased anxiety since a rock accidentally broke his window.  
He complained of persistent anxiety and suicidal ideations 
since this incident.  In November 2000, he had the same 
complaints as in October 2000.   He also endorsed auditory 
hallucinations.  In December 2000 and January 2001 he 
addressed complaints regarding problems with a nephew who had 
stolen a car that was rented in his name.  His pathological 
gambling was said to be in remission.  

VA treatment records from 2004 revealed that in May 2004 he 
complained that he was shaky and took too many pills and was 
suicidal.  He had been taking increased amounts of 
Divalproex, sodium and olanzapine to see if they would "do 
the job."  He had recently lost $1800 gambling and was 
recently evicted from his apartment.  He considered shooting 
himself and had access to a gun.  He could not do it because 
of his 14 year old daughter.  He was currently diagnosed with 
bipolar disorder, panic disorder, anxiety disorder, 
personality disorder, psychosis, etc.  Following mental 
status examination, he was diagnosed with an Axis I 
adjustment disorder, not otherwise specified and Axis II 
history of antisocial personality traits.  His GAF was 27.  
He had never been hospitalized for psychiatric problems 
before and was admitted to observe and rule out drug 
toxicity.  He was discharged a few days later after he 
stabilized and no longer felt suicidal.  During his hospital 
stay he was not felt to meet the PTSD criteria on PTSD 
screen.  

After his discharge, a June 2004 general psychiatric note 
revealed that he was suspicious of this examiner as he felt 
that a previous examiner had caused him to lose his benefits.  
He showed constricted range of affect throughout the 
interview even when discussing traumatic past events.  His 
speech was normal.  He denied auditory and visual 
hallucinations during the interview.  He discussed his 
childhood trauma of his stepfather's death at his mother's 
hand and noted that he thought the court found it to be self 
defense, he felt she got away with murder.  He reported 
having married between 1989 and 1997.  Divorce caused him a 
great distress.  He currently had no close male friends, and 
seldom participated in social activities.  He felt very 
isolated.  He discussed his military stressors from the 
airplane incident and also claimed to have been in an 
undocumented conflict wherein he shot at someone while 
stationed in Korea.  He admitted to a serious gambling 
problem and lost his apartment for not paying rent.  He did 
not show much affect while discussing several distressing 
events involving family members, but did express a desire to 
kill certain individuals who had seriously harmed his 
daughter.  He showed no remorse about his gambling and his 
resultant homelessness.  Following testing and clinical 
interview, the data was said to present conflicting 
information.  He had no periods of mania or hypomania, and 
only ever felt on top of the world based on outside events.  
He was found to have a diagnosis of adjustment disorder with 
mixed disturbance of emotions and conduct.  He also appeared 
to meet the criteria for Axis II antisocial personality 
disorder.  

In July 2004 he was admitted to the hospital following a drug 
overdose.  He denied it was a suicide attempt, just that he 
needed sleep.  He was noted to have a long history of 
suicidal ideas with an attempt in 1993 when he put a gun in 
his mouth and did not do it because of his daughter.  
Sometimes he hears voices and had a long history of 
depression.  He also had a long history of questionable 
suicidal overdoses versus overuse of medications.  He was 
kept in the hospital until mid July.  Diagnoses reported 
during this hospital stay included PTSD, "BAD", psychosis, 
pathological gambling, personality disorder, panic disorder, 
anxiety disorder, bipolar, major affective disorder, and 
schizophrenia.  He was discharged in mid July 2004 with a GAF 
of 55.  He was then admitted to the PTSD residential program, 
with an Axis I diagnosis of panic disorder versus PTSD.  Axis 
II diagnosis was personality disorder, not otherwise 
specified.  His GAF was 45.  While in the program, he 
discussed his service related airplane accident and injury as 
well as the pre-service stressor of his stepfather's homicide 
by his mother.  He continued in the PTSD residential program 
until September 2004.  His Axis I diagnoses on discharge were 
anxiety disorder NOS, rule out PTSD, major depressive 
disorder, recurrent, severe, with psychotic features, panic 
disorder with agoraphobia, pathological gambling, rule out 
generalized anxiety disorder, rule out sedative abuse versus 
dependence.  His Axis II diagnosis was deferred.  His GAF was 
60 on discharge.  

Following his discharge from the PTSD program he complained 
of murderous thoughts in a September 2004 record and reported 
killing his own pets in rages.  He was noted to have entered 
the PTSD program against the advice of his regular treating 
psychiatrist and had completed the program.  He wanted an 
increase in the medications as the program reduced the 
medications.  His psychiatrist strongly recommended a VA 
fiduciary and nothing has come from it.  The doctor would not 
increase his medications to their prior levels.  The 
veteran's mental status examination was normal.  He was 
living with his girlfriend and had planned to leave as they 
were having problems.  He felt penalized by having 
participated in the PTSD program with good functioning.  He 
also expressed plans to possibly start his own security firm 
and had contacted Homeland Security officials about this.  

The report of a December 2004 VA examination revealed that 
the claims file was not available, but the CPRS records were 
reviewed.  The examination was to ascertain whether the 
veteran had PTSD.  The history of the stressors in service as 
well as a preservice trauma in which his mother was said to 
have shot his stepfather and he witnessed the death as a 
child were detailed.  On objective examination he was in an 
anxious mood and his affect was slightly constricted.  His 
eye contact was fair, his behavior was noted for constant 
pacing.  He was oriented in all spheres.  He said he had a 
history of seeing objects from the corner of his eye that 
were not there.  He also heard voices.  He endorsed 
depressive symptoms including disrupted sleep, although this 
was improved with medication.  He also reported some 
decreased interest in things and some impaired energy.  He 
did not complain of or show psychomotor retardation.  His 
memory was normal and insight was adequate.  He viewed 
himself as a "clean freak" compared to his girlfriend.  
Following an examination and review of stressors, the Axis I 
diagnosis was PTSD and major depressive disorder, recurrent, 
moderate in partial remission.  Axis II diagnosis was 
deferred.  His GAF was 60.  

In February 2006 the veteran was brought to the VA hospital 
after overdosing on medications.  He reported that the whole 
month of January had been stressful.  His apartment had 
partially caught fire and he felt inadequately reimbursed for 
the damage.  He also felt abandoned as his psychiatrist from 
the past 5-6 years recently left the VA and he felt 
uncomfortable with the new psychiatrist.  His Axis I 
diagnoses were bipolar disorder, Klonopin abuse, anxiety 
disorder NOS, panic disorder, tobacco use disorder, 
pathologic gambling, psychotic with hallucinations, recurrent 
major depressive disorder.  His Axis II diagnosis was 
personality disorder, not otherwise specified, cluster B.  
His GAF on admission was 30.  

The report of the most recent VA examination from February 
2006 included a review of some VA CPRS records although the 
claims file itself was not reviewed.  The records reviewed 
were VA treatment records showing a recent history of 
hospitalizations for suicidal thoughts with intent.  The 
veteran was noted to still be hospitalized for a recent 
history of suicidal ideation with a precipitation events for 
exacerbation of symptoms such as being underpaid for a damage 
to his apartment, having roaches in the apartment and being 
unable to go to Washington, DC to see his daughter receive an 
award.  Also his long term psychiatrist of 5 years had 
recently quit.  The examiner noted a July 2005 note where the 
veteran was upset he did not get an increase for PTSD after 
going through a 60 day inpatient PTSD program.  He reported 
that his symptoms started in Hawaii.  He found himself 
wanting to drive off a road, with feelings accompanied by 
increased heart rate and shortness of breath.  He indicated 
that he had few remissions from his psychiatric symptoms, 
maybe 5 good days.  His prescriptions included Tegretol, 
Seroguel, Klonopin, Remeron, and Lithium, when asked about 
benefits from the medications, he claimed he was still in the 
working stages.  

His subjective complaints were anger, being easily angered, 
anxiety and depression.  He reported he was at one time a big 
time insomniac with 5-6 hours sleep and was an "internet 
junkie."  He reported a history of problematic gambling and 
lost his apartment secondary to gambling, which is the second 
time this had happened.  He denied any legal history.  He had 
an 11th grade education and dropped out because he didn't 
want to be a 19-20 year old high school senior.  He failed 
the 9th and 10th grades due to truancy.  At about that age he 
witnessed his mother shoot and kill his stepfather.  Though 
he indicated this was the first time he divulged this 
incident a review of the records revealed that he had 
mentioned this in a February 2006 general psychiatric note.  
The veteran also indicated his mother also beat him.  When 
asked why he was unable to work he cited the incident where 
he broke his back.  Also he had 2 wrist surgeries.  He also 
cited his temper and worried about hurting somebody.  

Regarding his marital and family relationships, he had no 
contact with his ex-wife.  He had dated a woman, but was 
physically and mentally abusive to her.  He had 2 sisters and 
still had contact with one, but not the other who he 
described as being too mentally ill to deal with.  He still 
had contact with his mother but tried to avoid her.  When 
asked if he had friends, he said that was a tough question as 
he tried to get people to bring him cigarettes but there was 
only one person who would.  For enjoyment he spent time on 
the internet chat rooms, went to the casino and watched cable 
TV.  He left the internet on for 24 hours monitoring if 
anything was being said about him in a chat room he'd 
frequented for 5-6 years.  He said that some of his comments 
have caused others to attempt to boot him from the chat room, 
but he was able to devise ways to override them.  He denied 
current illicit drug use, he smoked 3/4 a pack of cigarettes 
and denied any current problems with alcohol.  Regarding 
abusive behavior, he stated that in addition to assaulting 
his girlfriend, he would "always been a fighter."  He also 
reported pulling a gun on his ex-wife and girlfriend.  He 
indicated many times he put a loaded gun to his head in terms 
of suicide, but recently thought about overdosing.  When not 
hospitalized his average day had him waking around noon or 1 
pm, eating, then monitoring the internet.  He would then 
watch cable TV until 5 or 6 in the morning.  

Mental status examination revealed that he was present, 
cooperative and was wearing typical hospital clothing.  There 
was no impairment of his thought processes or his ability to 
communicate.  He endorsed hallucinations stating that he 
hears a female voice calling his name.  This has occurred 
since he's been hospitalized.  He also stated that he sees 
fleeting visual hallucinations.  His eye contact was good, he 
was spontaneous and had no inappropriate behavior during his 
examination.  He did have thoughts of self harm from time to 
time and clarified his thoughts of harm to others mainly 
being directed towards his mother although he denied any 
actual desire to harm her.  Although he could perform 
activities of daily living, he reported being behind on all 
his bills, but did not see this as a problem.  He was 
oriented to person, place and time but got the date wrong.  
His memory was intact.  He endorsed obsessive behavior of a 
"cleaning fetish" but further discussion suggested he did 
not meet the criteria for an obsession or compulsion but 
rather a desire to clean up after his girlfriend who was 
described as a "slob."  His speech was of normal tone, 
volume and cadence.  He endorsed episodes of anxiety but 
could not say how long they lasted or their frequency.  He 
said they may happen a couple of times a day and during these 
episodes, he was nervous and hyperventilates.  He stated that 
he cannot drive a car and has problems even riding in one as 
a passenger.  He indicated he cannot fly, although he 
indicated he would mix Klonopin and alcohol in order to do 
so.  He last flew nine years ago.  He described his mood as 
"irritable."  He described a notable degree of difficulty 
with gambling but did not view this as a problem.  He slept 
about four to six hours chronically.  

The examiner assessed the veteran's PTSD.  He related the 
history of the airplane incident in service.  When asked if 
he experienced distressing recollections, he sometimes did.  
He denied nightmares and flashbacks.  He also was asked about 
his pre service experience of his stepfather's murder and 
said he discussed this with the nurses in the psychiatric 
ward.  He did not display any type of emotional disturbance 
when reviewing this event.  Regarding avoidance of his 
military stressor he indicated he did not discuss the 
incident with others because he felt they would not 
understand.  He indicated that he was bothered by his 
perceived poor treatment by the military after the incident.  
Regarding avoidance, he had not flown in about nine years as 
described above.  He did not have difficulty recalling 
important aspects of the trauma.  His activities were 
spending time on internet chat rooms, TV and gambling at a 
casino.  He felt close to one sister and to no one else.  
When asked why he has difficulty getting close to others, he 
indicated that he'd been wronged by others.  He did not 
display a restricted range of affect.  When asked about the 
future he expressed a desire to leave the area and move to 
Arkansas where there were paternal relatives.  He endorsed 
limited sleep of four to six hours, irritability and some 
lapses in concentration.  He said he was hypervigilant and 
denied an exaggerated startle response.  

Based on a claims file review, CPRS review, psychiatric 
testing and an interview, the diagnoses were Axis I anxiety 
disorder NOS, pathological gambling, Axis II personality 
disorder NOS.  His GAF was 55.  The examiner commented that 
the veteran was not seen to qualify for a PTSD diagnosis.  
However he did endorse anxiety and symptoms in multiple 
areas.  He was also viewed as not meeting the diagnosis of 
agoraphobia as his admission to being a regular at a casino 
did not support this diagnosis.  Based on exaggerated 
symptoms, his psychiatric testing was of limited utility and 
he did not assist in providing objective evidence regarding a 
specific attribution of GAF scores to a given diagnosis.  
Thus to attempt such would be based purely on speculation.  
He was deemed intellectually competent to manage his funds, 
but based on pathological gambling should be assigned an 
intermediary.  

Based on a review of the medical history, the Board finds 
that the evidence present at the time of the February 1999 
rating decision did not reflect material improvement in the 
veteran's service-connected disabilities.  In this case, the 
criteria for the 50 percent evaluation initially assigned for 
panic disorder with agoraphobia had been based on the service 
medical records that showed treatment for panic disorder, 
PTSD type of symptoms and generalized anxiety disorder that 
were viewed as disqualifying him from service after a nearly 
13 year career.  

The RO based its reduction on finding of a July 1998 
examination, which had shown a GAF of 70 indicating minor 
symptomatology, as well as VA treatment records from 1998 and 
1999 detailed above that showed the severity or validity of 
the veteran's symptoms to be called into question by various 
psychiatrists, who suspected that he was preoccupied with 
obtaining benefits.  These records as well as the July 1998 
examination did not indicate problems with suicidal thoughts 
or of hallucinations which would indicate more serious 
symptomatology.   Subsequent to that examination and these 
records, volumes of evidence have been received that suggest 
that it is as likely as not that there was no improvement of 
the veteran's service-connected psychiatric condition.  The 
improvement shown in the July 1998 examination and the 1998 
through 1998 records appears to have been transitory.  

These subsequent records include evidence beginning in early 
2000 that the veteran repeatedly had problems with suicidal 
thoughts and attempts, as well as having complaints of 
hallucinations.  These records also reflect that in general, 
he was rather isolated socially, although able to maintain a 
relationship with a woman as well as get along with his 
neighbors.  The more recent records from between 2004 and 
2006 as described above, show periods of severe acute 
exacerbations of his symptoms, usually triggered by some 
outside event, in which he intentionally overdosed on 
medication requiring hospitalization.  These instances 
reflect that the veteran's GAF scores would drop to as low as 
27 or 30 during these periods of possible suicide attempts in 
May 2004, July 2004 and February 2006, but once he 
stabilized, his GAF scores generally ranged between 55 and 
60.  The two most recent VA examinations of December 2004 and 
February 2006 showed GAF scores of 60 and 55 respectively.  
In general the findings from these records and VA examination 
reports suggest that a 50 percent rating should again be 
restored.  

The Board certainly cannot conclude that the preponderance of 
the evidence supported the reduction for the reason discussed 
above.  The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 50 percent 
to 30 percent for his service-connected chronic panic 
disorder with agoraphobia and PTSD, and that action is 
therefore reversed.

Having restored the 50 percent rating for the veteran's 
service-connected chronic panic disorder with agoraphobia and 
PTSD, the Board nevertheless finds that the preponderance of 
the evidence is against a rating in excess of the 50 percent 
rating for these disorders.  Although the veteran clearly has 
periods of decompensation particularly after having 
unfortunate events taking place, most recently shown to have 
been an apartment fire and the loss of his long term 
psychiatrist that helped trigger his February 2006 drug 
overdose, with GAF scores dropping to 27 to 30 during such 
crises, the evidence in general does not suggest that his 
symptoms more closely resemble the criteria for a 70 percent 
rating.  Generally, his GAF scores when he is stabilized 
ranges from 55 to 60.  He did have some ongoing complaints of 
hallucinations shown in the records and examination reports 
from 2000 on.  However, he generally exhibited normal mental 
status examinations, with adequate insight and no cognitive 
deficiencies in the records.  

Again, the records and examination reports did reveal some 
isolation, but he did have a demonstrated ability to maintain 
a relationship with others.  The February 2006 VA examination 
reflects that the examiner felt that some of the veteran's 
symptoms may have been exaggerated, and thus could not 
clearly assign a GAF score separately to the service-
connected psychiatric disorders as opposed to the nonservice-
connected psychiatric disorders also present.  However the 
GAF score given was 55.  Although he was recommended to have 
a fiduciary assigned, and a May 2006 rating is noted to have 
adjudicated him incompetent to handle VA funds, this is shown 
to be due to his pathological gambling, for which service 
connection is not in effect.  

The preponderance of the evidence does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Thus a 70 percent rating 
is not warranted for the veteran's panic disorder with 
agoraphobia and PTSD.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's panic disorder with agoraphobia and PTSD 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the veteran is noted to receive Social Security 
disability benefits as well as disability retirement benefits 
from his employer, the evidence reflects that other 
disabilities besides his service-connected ones are 
considered for the award of such benefits.  Although a doctor 
in May 2000 declared him unemployable, this doctor appeared 
to suggest that other factors such as the veteran's "self 
absorption" as well as his service-connected complaints 
factored into this opinion.  No other opinions suggest him to 
be unemployable solely due to his service-connected 
psychiatric problems.  

For the reasons explained above, the evidence supports a 
restoration of a 50 percent rating for the veteran's panic 
disorder with agoraphobia and PTSD, but the preponderance of 
the evidence is against an evaluation in excess of 50 percent 
for these disorders.  The Board has considered the benefit-
of-the-doubt doctrine with respect to the increased rating 
claim; however, as the preponderance of the evidence is 
against this claim, that doctrine does not apply.  38 
U.S.C.A. § 5107(b).





ORDER

Entitlement to restoration of a 50 percent disability 
evaluation for a panic disorder with agoraphobia and PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to rating in excess of 50 percent disabling for a 
panic disorder with agoraphobia and PTSD is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


